MEMORANDUM **
Jasbir Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ summary affirmance of the immigration judge’s (“U”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review an adverse credibility finding for substantial evidence, Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination based on inconsistencies in Singh’s testimony. See Singh-Kaur v. INS, 183 F.3d 1147, 1151-52 (9th Cir.1999).
Because Singh did not testify credibly, he did not establish eligibility for asylum. See Mejia-Paiz v. INS, 111 F.3d 720, 725 (9th Cir.1997). It follows that he failed to establish eligibility for withholding of removal. See Alvarez-Santos v. INS,. 332 F.3d 1245,1255 (9th Cir.2003).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), Singh’s motion for a stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was unopposed, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
Singh’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.